Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/19/20 has been considered.
Drawings
The drawings filed 8/19/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2010/0329485 A1).
Re claim 1:  Fukuda (US 2010/0329485 A1) teaches a hearing device employing bone conduction (figure 5), comprising:

an ear hook part (that portion of the arrangement in figure 5 to the right of the midpoint on temple 8 used adjacent the ear), wherein
a relative position between the bone conduction speaker and the ear hook part can be changed (by a retractable and pivotal attachment as described in paragraph [0028 - 0029].
Re claim 2:  the relative position between the bone conduction speaker and the ear hook part can be changed by an extensible mechanism of an ear-hook-arm supporter that forms the ear hook part (note as discussed in paragraphs [0028 – 0029] an extendable mechanism in a form of a telescopically slidable structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2010/0329485 A1) in view of Miller et al. (US 2003/0068057 A1).
The teaching of Fukuda is discussed above and incorporated herein.  Fukuda however does not teach a tube shape arm which is used to allow the speaker to move between one end and another as set forth.  Instead the mechanism used in Fukuda is a telescopically slidable structure.  Miller et al. teaches in a similar environment of hearing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/5/21